DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. [US 2016/0227638 A1].

Regarding claims 1, 10 and 19, Hori et al. discloses a photolithography system (Fig. 1) / a method (paragraph [0003]), comprising: 
a droplet generator configured to output a stream of droplets (as shown in Fig. 14); 
a droplet receiver (295) positioned to receive and collect the droplets (as shown in Fig. 14); 
a laser configured to irradiate the droplets (as shown in Fig. 1); 
a collector (23) configured to receive extreme ultraviolet radiation from the droplets and to reflect the extreme ultraviolet radiation for use in photolithography (as shown in Fig. 1); 
a charge electrode (267) positioned between the droplet generator (as shown in Fig. 14) and the droplet receiver (295); 
a counter electrode (296) positioned within the droplet receiver (295) downstream from the charge electrode (267) with respect to a direction of travel of the droplets (as shown in Fig. 14); and 
a control system (5) configured to apply a first voltage to the charge electrode and a second voltage to the counter electrode, the first voltage being selected to impart a net electric charge to the droplets as the droplets pass adjacent to the charge electrode, the second voltage being selected to decelerate the droplets within the droplet receiver (paragraphs [0127]-[0129], [0203] and [0207]-[0209]).

Regarding claim 2, Hori et al. discloses wherein the first voltage and the second voltage have a same polarity (paragraphs [0203] and [0207]-[0209]).

Regarding claim 3, Hori et al. discloses wherein the second voltage has a greater magnitude than the first voltage (paragraphs [0127]-[0129]).

Regarding claim 4, Hori et al. discloses further comprising a droplet sensor configured to generate sensor signals indicative of a speed of the droplets within the droplet receiver (paragraph [0068]).

Regarding claim 5, Hori et al. discloses wherein the control system is configured to receive the sensor signals and to adjust one or both of the first and second voltages responsive to the sensor signals (paragraphs [0127]-[0129]).

Regarding claims 11 and 12, Hori et al. discloses wherein generating the net charge in the droplets includes applying a first voltage to a charge electrode positioned upstream from the droplet receiver, wherein generating the electric field includes applying a second voltage to a counter electrode (paragraphs [0127]-[0129], [0203] and [0207]-[0209]).

Regarding claims 13 and 20, Hori et al. discloses further comprising: generating sensor signals indicative of a speed of the droplets within the droplet receiver; passing the sensor signals to a control system; and adjusting, with the control system, one or both of the first and second voltage based on the sensor signals (paragraph [0068]).

Regarding claims 17 and 18, Hori et al. discloses further comprising generating extreme ultraviolet radiation from the droplets by irradiating the droplets with the laser, further comprising performing photolithography with the extreme ultraviolet radiation (paragraphs [0127]-[0129]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. in view of Schimmel et al. [US 2015/0002830 A1].

Regarding claims 6-9 and 14-16, Hori et al. discloses the photolithography system / the method, as applied above.

Hori et al. does not teach wherein the control system includes a machine learning model that analyzes the sensor signals and outputs voltage adjustment data based on the sensor signals, wherein the control system adjusts one or both of the first and second voltages based on the voltage adjustment data, wherein the machine learning model includes a neural network, wherein the machine learning model includes a decision tree model.
However, Schimmel et al. discloses a process in which a modulating voltage source is applied to the droplets emitter so that the electrical characteristics of the droplets may be controlled. This results in acceleration and deceleration of droplets in the stream (paragraphs [0010]-[0022]). Further, Schimmel et al. discloses wherein the present invention may be implemented in hardware, firmware, software, or any combination thereof. Embodiments of the present invention may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device) (paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to provides the automated model of voltage modulation as taught by Schimmel et al. in the system of Hori et al. wherein the control system includes a machine learning model that analyzes the sensor signals and outputs voltage adjustment data based on the sensor signals, wherein the control system adjusts one or both of the first and second voltages based on the voltage adjustment data, wherein the machine learning model includes a neural network, wherein the machine learning model includes a decision tree model, because such a modification makes it easier to deliver to a plasma formation location droplets of fuel material having a desired size and a desired separation (paragraph [0008] of Schimmel et al.).

Response to Arguments

Applicant’s arguments, see pages 6-8 of the remarks, filed 07/21/2022, with respect to the rejections of claims 1-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hori et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882